         Case 2:16-md-02724-CMR Document 1691 Filed 02/18/21 Page 1 of 8




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 IN RE: GENERIC PHARMACEUTICALS                     MDL 2724
 PRICING ANTITRUST LITIGATION                       16-MD-2724

                                                    HON. CYNTHIA M. RUFE
 THIS DOCUMENT RELATES TO:

 ALL ACTIONS


                            PRETRIAL ORDER NO. 160
                (STIPULATED HIPAA QUALIFIED PROTECTIVE ORDER)

         AND NOW, this 18th day of February 2021, the parties having stipulated to the terms set

forth below to expedite the flow of discovery material, adequately protect confidential material,

facilitate electronic discovery efforts, and ensure that protection is afforded to material so

entitled in all cases in this Multi-District Litigation (the “MDL”), the Court hereby enters this

Order.

1.       DEFINITIONS

         1.1    Protected Health Information (PHI): shall have the same scope and definition as

set forth in 45 C.F.R. § 160.103, and includes, but is not limited to, health information, including

demographic information, relating to either: (a) the past, present, or future physical or mental

condition of an individual, (b) the provision of health care to an individual, or (c) the payment

for the provision of health care to an individual, which identifies the individual or which

reasonably could be expected to identify the individual.

         1.2    Covered Entities: shall have the same scope and definition as set forth in 45

C.F.R. § 160.103.
       Case 2:16-md-02724-CMR Document 1691 Filed 02/18/21 Page 2 of 8




       1.3     De-Identified Information: shall have the same scope and definition as set forth in

45 C.F.R. § 164.514(a).

       1.4     Individual: shall have the same scope and definition as set forth in 45 C.F.R.

§ 160.103.

       1.5     Party: shall have the same scope and definition as set forth in Pretrial Order 53

(Protective Order).

       1.6     Unstructured Data: shall have the same scope and definition as set forth in Pretrial

Order No. 95 (ESI Protocol).

       1.7     Search Term: shall have the same scope and definition as set forth in Pretrial

Order No. 95 (ESI Protocol).

2.     SCOPE

       2.1     This Order shall apply to all discovery material sought or produced from

Unstructured Data sources through the use of Search Terms designed to capture potentially

relevant information.

       2.2     This Order does not entitle any Party to documents or information to which they

would not otherwise be entitled under the Federal Rules of Civil Procedure, applicable discovery

rules, and other pretrial orders. Nothing in this Order shall preclude either Party from asserting

any objection to the relevance, discoverability, admissibility, or privileged nature of the

documents containing PHI authorized to be disclosed by this Order.

       2.3       The Parties may seek additional protection from the disclosure and use of any

documents and information for which they believe this Order does not provide adequate

protection or with respect to documents and information that they believe are not subject to

disclosure pursuant to applicable statutes, rules, regulations or other applicable law.
       Case 2:16-md-02724-CMR Document 1691 Filed 02/18/21 Page 3 of 8




       2.4     This Order does not control or limit the use of PHI that was received by means

other than through this Order (for example, through consent of the individual or through a public

records request).

3.     PRODUCTION AND USE OF PROTECTED HEALTH INFORMATION

       3.1     In accordance with the requirements of the regulations promulgated under the

Health Insurance Portability and Accountability Act of 1996 (HIPAA), specifically, 45 C.F.R.

§ 164.512(e)(1)(ii)(B) and § 164.512(e)(1)(v), the Court hereby enters this HIPAA Qualified

Protective Order, as that term is defined in the foregoing regulations. In addition to the foregoing

federal laws and regulations, this Order is entered to facilitate compliance with applicable state

laws and regulations governing patient privacy and protecting healthcare information.

       3.2     All Covered Entities who receive or have already received in this MDL a

discovery request for Unstructured Data in the form of Search Terms are hereby authorized to

disclose PHI to the extent necessary to comply with such a discovery request. Covered Entities

may disclose PHI pursuant to this Order to any Party in the MDL or to any Party’s attorney

(including the agents and employees of the Parties and their attorneys) without violating the

provisions of HIPAA. A Party producing documents of Covered Entities that contain PHI shall

first stamp each document containing PHI with the following stamp: “Protected Health

Information Subject to HIPAA Qualified Protective Order.”

       3.3   All Parties and their attorneys (including the agents and employees of the Parties

and their attorneys) are hereby authorized through discovery in this case to disclose, receive,

subpoena, and transmit PHI in Unstructured Data. The Parties may not object to Search Terms

designed to capture potentially relevant Unstructured Data on the basis that the documents or

information sought contain PHI protected by HIPAA.
          Case 2:16-md-02724-CMR Document 1691 Filed 02/18/21 Page 4 of 8




          3.4   Before disclosure of any PHI is made under this Order, the person to whom

disclosure is to be made shall execute a copy of the attached Acknowledgement and Agreement

to be Bound by Qualified Protective Order (“Acknowledgment”), attached hereto as Exhibit A;

however, this requirement does not apply for disclosures to:

                a.      any officer, director, or employee of a Party who is required in good faith

to provide material assistance in the conduct of this MDL;

                b.      Parties’ In House Counsel, as defined in paragraph 1.14 of Pretrial Order

No. 53;

                c.      Outside Counsel for the Parties, as defined in paragraph 1.13 of Pretrial

Order No. 53;

                d.      this Court, or any other court exercising jurisdiction with respect to this

MDL, any appellate court(s), court personnel, and qualified persons (including necessary clerical

personnel) recording, taking or transcribing testimony or argument at any deposition, hearing,

trial or appeal in this MDL;

                e.      any other person designated by the Court upon such terms as the Court

may deem proper;

                f.      any Special Master engaged by the Parties or authorized by the Court for

purposes of dispute resolution regarding issues arising in this MDL; or

                g.      a witness at a deposition, who may state on the record under oath that he

or she agrees to be bound by this Order to the same extent as provided for in Exhibit A.

          3.5   Pursuant to 45 C.F.R. § 164.512(e)(1)(v)(A), the Parties and their attorneys shall

be allowed to use or disclose PHI for this litigation, and any appeals, settlement, enforcement, or

monitoring that may result. The Parties and their attorneys may not use the PHI for any other
       Case 2:16-md-02724-CMR Document 1691 Filed 02/18/21 Page 5 of 8




purpose. Authorized uses include disclosure to the Court and support staff, Special Masters and

their support staff, the Parties and the Parties’ employees, their attorneys of record, the attorneys’

firms (i.e., attorneys and support staff), the Parties’ experts, consultants, mediators, court

reporters, videographers, copy services, and e-discovery vendors.

       3.6    If a Party wishes to file a document containing PHI with the Court, it must be filed

under seal, following the appropriate procedures to do so in the applicable court. However, any

Party may publicly file a pleading or document with the Court that describes, summarizes, or

quotes PHI, as long as that Party redacts the name and date of birth of the Individual to whom the

PHI pertains and complies with the de-identification requirements of 45 C.F.R. § 164.514, and

simultaneously files an un-redacted version under seal, and provides a copy of the un-redacted

version to the other Parties. Similarly, any Party may publicly file a document containing De-

identified Information relating to an Individual (such as a medical record), as long as that Party

redacts the name and date of birth of the Individual to whom the information pertains and

complies with the de-identification requirements of 45 C.F.R. § 164.514, and files an un-redacted

version under seal, and provides a copy of the un-redacted version to the other Parties.

       3.7    Any Party may discuss PHI covered by this Order at a deposition. The Party must

request that this portion of the testimony be marked as “Protected Health Information Subject to

HIPAA Qualified Protective Order” in the deposition transcript. Any Party must comply with the

redaction and de-identification requirements of this Order, as referenced in the preceding

paragraph, before filing a deposition or portion of a deposition containing PHI with the Court.

       3.8     Any Party may use documents containing PHI at trial, an evidentiary or other

motion hearing, including but not limited to, introducing them into evidence and asking a witness

about their contents. If a Party moves a document containing PHI into evidence and wants it to
       Case 2:16-md-02724-CMR Document 1691 Filed 02/18/21 Page 6 of 8




be a part of the record, the Court shall appropriately instruct the Clerk on how to handle such

documents.

4.     DESTRUCTION OF PROTECTED HEALTH INFORMATION AND
       INADVERTENT DISCLOSURE

       4.1      Pursuant to 45 C.F.R. § 164.512(e)(1)(v)(B), within 60 days from the conclusion

of these proceedings, any recipient of PHI under this Order shall either return the PHI to the

Covered Entity that provided it or destroy the PHI (including all copies). For purposes of this

Order, the conclusion of these proceedings shall mean the point at which this litigation is fully

concluded, including by settlement or final order by the trial court ending the case; the

conclusion of any appeals and proceedings on remand; the expiration of time for any Party to

seek further appellate review; and/or whenever a period of enforcement, monitoring, or court

retention of jurisdiction (whether determined by a settlement agreement or court order)

terminates. The conclusion of these proceedings shall be the latest of any of the foregoing dates.

Notwithstanding this provision, attorneys for the Parties are entitled to retain an archival copy of

all pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,

correspondence, deposition and trial exhibits, expert reports, attorney work product, and

consultant and expert work product, even if such materials contain PHI. Any such archival

copies that contain or constitute PHI remain subject to this Order.

       4.2     If any Party learns that, by inadvertence or otherwise, PHI has been disclosed to

or accessed by any person or in any circumstance not authorized under this Order, the Party

must, not later than 10 calendar days after learning of the disclosure: (a) notify in writing

relevant Parties, including the Covered Entity who supplied the PHI of the unauthorized

disclosure or access; (b) if the Party is the one who made the unauthorized disclosure or access,

use its best efforts to retrieve all PHI that was improperly disclosed or terminate the unauthorized
       Case 2:16-md-02724-CMR Document 1691 Filed 02/18/21 Page 7 of 8




access; (c) inform the person or persons to whom unauthorized disclosures or access were made

of all the terms of this Order; and (d) request that such person or persons execute the

Acknowledgment attached hereto.

       It is so ORDERED.

                                                             BY THE COURT:

                                                             /s/ Cynthia M. Rufe

                                                             CYNTHIA M. RUFE, J.
         Case 2:16-md-02724-CMR Document 1691 Filed 02/18/21 Page 8 of 8




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 IN RE: GENERIC PHARMACEUTICALS                      MDL 2724
 PRICING ANTITRUST LITIGATION                        16-MD-2724

                                                     HON. CYNTHIA M. RUFE
 THIS DOCUMENT RELATES TO:

 ALL ACTIONS


                       ACKNOWLEDGMENT AND AGREEMENT
                   TO BE BOUND BY QUALIFIED PROTECTIVE ORDER

         I,                                                             [print or type full name],
                                                                                        [print position
of employment, firm name, and full address], declare under penalty of perjury that I have read in
its entirety and understand the HIPAA Qualified Protective Order issued by the United States
District Court for the Eastern District of Pennsylvania on February 18, 2021 (Pretrial Order No.
160) in the action In re: Generic Pharmaceuticals Pricing Antitrust Litigation, MDL No. 2724
(the “Order”).
         I agree to comply with and to be bound by all the terms of the Order, including the
Destruction of Protected Health Information and Inadvertent Disclosure procedures delineated in
Section 4 of the Order. I promise that I will not disclose in any manner any information or item
that is subject to the Order to any person or entity except in strict compliance with the provisions
of the Order. I understand and acknowledge that failure to so comply could expose me to
sanctions and punishment.
         I further agree to submit to the jurisdiction of the United States District Court for the
Eastern District of Pennsylvania for the purpose of enforcing the terms of the Order, even if such
enforcement proceedings occur after termination of this MDL.
Dated:

City and State (or Country) where sworn and signed:

Printed Name:

Signature:
